Case: 4:18-cv-00308-JCH Doc. #: 124 Filed: 01/28/20 Page: 1 of 3 PageID #: 3319



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MICHAEL FAULK,                          )
                                        )
        Plaintiff,                      )
                                        )
v.                                      )       Cause No.:   4:18-cv-308
                                        )
CITY OF SAINT LOUIS, MISSOURI,          )       JURY TRIAL DEMANDED
and                                     )
COL. GERALD LEYSHOCK, in his individual )
capacity, and                           )
LT. SCOTT BOYHER, in his individual     )
capacity, and                           )
LT. TIMOTHY SACHS, in his individual    )
capacity, and                           )
SGT. RANDY JEMERSON, in his individual )
capacity, and                           )
SGT. MATHEW KARNOWSKI, in his           )
individual capacity, and                )
SGT. BRIAN ROSSOMANNO, in his           )
Individual capacity, and                )
SERGEANT ANTHONY WOZNIAK, in his )
individual capacity, and                )
OFFICER JOHN GENTILINI, in his          )
individual capacity, and                )
OFFICER JAMES HARRIS III, in his        )
individual capacity and                 )
OFFICER BRIAN GONZALES, in his          )
individual capacity, and                )
OFFICER ROBERT STUART, in his           )
Individual capacity, and                )
OFFICER BRYAN BARTON, in his            )
individual capacity, and                )
OFFICER JAMES WOOD, in his              )
Individual capacity, and                )
SERGEANT TOM LONG, in his               )
individual capacity,                    )
LT. COL. LAWRENCE O’TOOLE, in his       )
official capacity                       )
                                        )
        Defendants.                     )




                                     1 of 3
Case: 4:18-cv-00308-JCH Doc. #: 124 Filed: 01/28/20 Page: 2 of 3 PageID #: 3320




         MOTION TO FOR LEAVE TO FILE FIFTH AMENDED COMPLAINT

       Comes now Plaintiff Michael Faulk motions this Court for Leave to file a Fifth Amended

Complaint, for the following reasons:

       1.      Federal Rule of Civil Procedure 15(a)(2) states that a party may amend its

pleading with the court’s leave. The Rule further states that “The court should freely give leave

when justice so requires.”

       2.      Mr. Faulk originally filed this Complaint against, among others, a suite of John Doe

Defendants. This Court ordered the parties to engage in limited discovery for the purpose of

discovering the identity of John Doe defendants named in Mr. Faulk’s Complaint.

       3.      On October 22, 2019, this Court extended the deadline for Plaintiffs to identify John

Doe Defendants to on or before January 28, 2020. (ECF No. 104).

       4.      Further, pursuant to the Court’s order of December 31, 2019, “[a]ll motions for

joinder of additional parties or amendment of pleadings shall be filed no later than January 28,

2020.” (ECF No. 119).

       5.      The parties have engaged in substantial discovery on this matter, including the

production of video of the incident by Defendants and substantial documentation including the

Roll Call Sheet describing different teams in use that evening.

       6.      Defendants, through a (30)(b)(6) designee, were able to use video clips and photo

stills prepared by Plaintiff to identify the arrest team who seized Mr. Faulk, and other officers in

close proximity to Mr. Faulk.

       7.      Mr. Faulk therefore amends his previous Fourth Amended Complaint to remove

the fictitious John Doe Defendants and instead substitute the names of the individual Officers

and Sergeants, as well as to add additional claims which have come to light during the John Doe

                                               2 of 3
Case: 4:18-cv-00308-JCH Doc. #: 124 Filed: 01/28/20 Page: 3 of 3 PageID #: 3321



Discovery.

       8.      Along with this filing, Mr. Faulk attaches as exhibits Notice of Lawsuit and

Request for Waiver of Summons and Waiver of Summons which have been emailed to the City

Counselor’s office as of today.

       WHEREFORE, Plaintiff Michael Faulk respectfully prays that this Court grant this

motion for leave to file his Fifth Amended Complaint.



Date: January 28, 2020                                Respectfully submitted,

                                                ArchCity Defenders, Inc.

                                             By:/s/ Maureen Hanlon
                                                Blake A. Strode (MBE #68422MO)
                                                Michael John Voss (MBE #61742MO)
                                                Jacqueline Kutnik-Bauder (MBE #45014MO)
                                                John M. Waldron (MBE #70401MO)
                                                Maureen Hanlon (MBE #70990MO)
                                                440 North 4th Street, Ste. 290
                                                St. Louis, MO 63102
                                                855-724-2489 ext. 1021
                                                314-925-1307 (fax)
                                                bstrode@archcitydefenders.org
                                                mjvoss@archcitydefenders.org
                                                jkutnikbauder@archcitydefenders.org
                                                mhanlon@archcitydefenders.org
                                                jwaldron@archcitydefenders.org

                                                And

                                                NELSON & NELSON

                                                David C. Nelson (MBE #46540MO)
                                                Nelson & Nelson
                                                420 N. High St.
                                                Belleville, IL 62220
                                                618-277-4000
                                                314-925-1307 (fax)
                                                dnelson@nelsonlawpc.com
                                                Attorneys for Plaintiff

                                             3 of 3
